Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 12/08/2021. In virtue of this communication, claims 2, 13, 23, 28 have been canceled; claims 1, 12, 22, 27 have been amended; claims 31 – 34 have newly added. Based upon the restriction claims 1, 2 – 11 and 22, 24 – 26 elected and deemed allowable. Additionally new dependent claims 31 – 34 depending from claim 22 are also deemed allowable. The restriction requirement is maintained and made final. Claims 12, 14 – 21 and 27, 29 – 30 are withdrawn from consideration. 
Election/Restrictions
2.	Applicant’s election with traverse of claims 1 – 11 and 22 – 26 in the reply filed on 08/19/2021 is acknowledged.
The Examiner finds that the Applicants traversal on the grounds set forth in the most recent response, i.e., the response filed December 08, 2021 (“Dec 2021 Response”) and the prior response, i.e., the response filed August 19, 2021 (“Aug 2021 Response”) not persuasive. 
Additionally, as noted above, the Examiner finds claims 1, 2 – 11, 22, 24 – 26 and 31 – 34 allowable. Accordingly, as required by MPEP §821.04, the Examiner has reviewed claims 12, 14 – 21 and 27, 29 – 30 for rejoinder and finds that the claims do not qualify to be rejoined.    
In more detail, the Examiner notes the following: 

The Examiner has reviewed the Aug 2021 Response and the December 2021 Response and finds insufficient evidence that Applicant has provided any argument or evidence to the contrary showing that the inventions are not distinct and that the different classifications are not required and/or would not create burden.    
In the Dec 2021 Response the Examiner finds that the Applicant appears to arguing that the restriction is traversed and the claims should be rejoined and allowed. For example, Applicant argues: (1) that the initially filed claims are patentable (Dec 2021 Response, p. 10); (2) claims 1, 3-11, 22, and 24-26 are allowable over Panchal and Zhang (Dec 2021 Response, p. 11); and independent withdrawn claims 12 and 27 have been amended to include features similar to the features in claims 1 and 22 and are therefore also in condition for allowance (Dec 2021 Response, p. 11).
Based upon the arguments cited directly above, the Examiner finds that Applicant appears to be arguing that the non-elected invention covers in scope the elected invention and is therefore are readable on the elected invention. Accordingly, the restriction is traversed and the claims should be rejoined.      
However the Examiner finds this argument not persuasive. 
configuring a dual connectivity mode for the UE based at least in part on the ping-pong condition being satisfied; or “causing the UE to deprioritize the NR RAT based at least in part on the ping-pong condition being satisfied,” as in claim 1 lines 10-13.  And, “wherein configuring the dual connectivity mode further comprises: transmitting a radio resource control message to the UE that includes configuration information for the dual connectivity mode,” as in dependent claim 3 lines 1-4 are not recited in the non-elected claims. Those limitations are claimed in a network device and the limitations only occur in the network device.  The non-elected invention occurs in the mobile device and does not have those limitations.  Additionally, Applicant has not shown how the limitations occurring at the mobile device, for example claim 12 of the non-elected claims, covers in scope and read upon, for example claim 1 of the elected claims.   
Second, the Examiner has made an independent review of the claims for rejoinder. The Examiner notes that MPEP §821.04 states:
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.

-  MPEP § 821.04 
	As noted above, the elected invention has limitations that are not in the non-elected invention. Additionally, Applicant has not shown, how, based upon broadest 
	Because, Applicant never provided evidence that the inventions were not distinct and the different classifications were not necessary and would not create burden. And because the non-elected invention does not cover in scope or read upon the elected invention. And because Applicant has not shown that the non-elected invention covers in scope the elected invention or has all the limitations of the elected invention. And, the Examiner independent review has shown that the non-elected invention does not include all the limitations of the elected invention and thus the claims do not qualify for rejoinder, the Examiner finds the Applicants argument has not traversed the restriction requirement and has not shown that the claims qualify to be rejoined.
	Because Applicants argument has not traversed the restriction requirement and/or shown that the claims qualify to be rejoined and because the Examiner independent review shows that the claims do not qualify to be rejoined, the restriction requirement is maintained and made final.     
Claims 12, 14 – 21 and 27, 29 – 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested.

The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 – 11, 22, 24 – 26 and 31 – 34 are allowable over the prior art of record since the Panchal and Zhang references do not obviously disclose or suggest features in claims 1 and 22.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645